DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
Response to Amendment
Examiner acknowledges amended Claims 1, 12, and 13 and canceled Claims 5 and 7 in the response filed on 4/29/2022. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6, and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5698323 (“Keough et al.”) in view of EP 2275477 (“Jungvist et al.”).
With regards to Claims 1-3 and 8, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition consisting of about 52 to about 340 parts by weight of fire-retardant fillers (components (b) to (d)), 100 parts by weight of a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers (copolymer consisting of (a) and (iii)), only one non-functionalized very-low-density polyethylene (VLDPE) having a density between 0.870 to 0.915 gram per cubic centimeter and present in an amount of about 5 to about 40 parts by weight, about 5 to about 40 parts by weight of a linear low-density polyethylene (LLDPE) having a density in the range of 0.905 to 0.940, wherein the LLDPE is grafted with maleic anhydride grafts present on its main chain, and optionally about 0.1 to about 10 parts by weight of additives, wherein the additives are chosen from antioxidants, UV stabilizers, antistatic agents, inorganic fillers, coloring pigments, zeolites, anti-dripping agents and/or plasticizers (Abstract, Col. 2: Lines 5 bridging over to Col. 3: Line 33, Col. 4: Lines 62-65, Col. 5: Lines 41-44, and Col. 6: Lines 48-59).  Examiner notes that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.  
Keough et al. does not teach the composition having the claimed elongation at break and breaking stress characteristics.  
However, Jungvist et al. teaches a halogen-free fire-retardant thermoplastic composition having an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Keough et al.’s composition have an elongation at break ≥200%, measured according to the standard ISO R527, and a breaking stress of ≥10 MPa, measured according to the standard ISO R527 in order to obtain a thermoplastic composition with high strength in various environmental conditions.   

With regards to Claim 4, Keough et al. teaches the vinyl esters of saturated carboxylic acid overlapping Applicant’s claimed range of 3 to 20 carbon atoms (Col. 2: Lines 17-19). 

With regards to Claim 6, Keough et al. teaches the fire-retardant fillers comprise an inorganic filler (Col. 2: Lines 27-34 and Col. 5: Lines 55-59). 

With regards to Claim 9, Keough et al. teaches a cable or pipe exhibiting at least two layers, at least one layer of which is formed by the thermoplastic composition (Col. 1: Lines 13-20 and Col. 1: Line 66 bridging over to Col. 2: Line 11)

With regards to Claims 10 and 14, Keough et al. teaches the fire-retardant fillers comprise aluminum trihydroxide and/or magnesium dihydroxide (Col. 2: Lines 27-28 and Col. 5: Lines 55-56). 

With regards to Claim 12, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition consisting of about 52 to about 340 parts by weight of fire-retardant fillers (components (b) to (d)), 100 parts by weight of a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers (copolymer consisting of (a) and (iii)), only one non-functionalized very-low-density polyethylene (VLDPE) having a density between 0.870 to 0.915 gram per cubic centimeter and present in an amount of about 5 to about 40 parts by weight, about 5 to about 40 parts by weight of a linear low-density polyethylene (LLDPE) having a density in the range of 0.905 to 0.940, wherein the LLDPE is grafted with maleic anhydride grafts present on its main chain, and optionally about 0.1 to about 10 parts by weight of additives, wherein the additives are chosen from antioxidants, UV stabilizers, antistatic agents, inorganic fillers, coloring pigments, zeolites, anti-dripping agents and/or plasticizers.  Keough et al. further teaches its fire-retardant fillers comprising the claimed materials (Abstract, Col. 2: Lines 5 bridging over to Col. 3: Line 33, Col. 4: Lines 62-65, Col. 5: Lines 41-44 and 55-59, and Col. 6: Lines 48-59).  Examiner notes that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.  
Keough et al. does not teach the composition having the claimed elongation at break and breaking stress characteristics.  
However, Jungvist et al. teaches a halogen-free fire-retardant thermoplastic composition having an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Keough et al.’s composition have an elongation at break ≥200%, measured according to the standard ISO R527, and a breaking stress of ≥10 MPa, measured according to the standard ISO R527 in order to obtain a thermoplastic composition with high strength in various environmental conditions.   

With regards to Claim 13, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition consisting of about 52 to about 340 parts by weight of fire-retardant fillers (components (b) to (d)), 100 parts by weight of a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers (copolymer consisting of (a) and (iii)), only one non-functionalized very-low-density polyethylene (VLDPE) having a density between 0.870 to 0.915 gram per cubic centimeter and present in an amount of about 5 to about 40 parts by weight, and about 5 to about 40 parts by weight of a linear low-density polyethylene (LLDPE) having a density in the range of 0.905 to 0.940, wherein the LLDPE is grafted with maleic anhydride grafts present on its main chain (Abstract, Col. 2: Lines 5 bridging over to Col. 3: Line 33, Col. 4: Lines 62-65, and Col. 5: Lines 41-44).  Examiner notes that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.  
Keough et al. does not teach the composition having the claimed elongation at break and breaking stress characteristics.  
However, Jungvist et al. teaches a halogen-free fire-retardant thermoplastic composition having an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Keough et al.’s composition have an elongation at break ≥200%, measured according to the standard ISO R527, and a breaking stress of ≥10 MPa, measured according to the standard ISO R527 in order to obtain a thermoplastic composition with high strength.   

Claims 1-4, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2275477 (“Jungvist et al.”) in view of US Patent No. 5698323 (“Keough et al.”).  
With regards to Claims 1 and 4, Jungvist et al. teaches a halogen-free fire retardant thermoplastic composition consisting of 40% to 70% by weight of fire-retardant fillers (component (B)), 10% to 50% by weight of a polar ethylene copolymer (component (A)), a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)), optionally up to 5% by weight of additives, and up to 15% by weight of a linear low-density polyethylene (LLDPE) (component (C)) (Abstract, [0009], [0011], [0018], [0022], [0027], [0028], [0030], [0033], [0035]-[0040], and [0044]).
Jungvist et al. teaches a density of the linear low-density polyethylene (component (C)) is not more than 960 kg/m3 (0.96) [0020], and the linear low-density polyethylene (LLDPE) is grafted with maleic anhydride grafts present on its main chain [0021].  Jungvist et al. further teaches the additives are chosen from antioxidants, UV stabilizers, antistatic agents, inorganic fillers, coloring pigments, zeolites, anti-dripping agents and/or plasticizers [0044].
Jungvist et al. teaches its composition has an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  
Jungvist et al.’s component (A) is a polar ethylene copolymer comprising ethylene and alkyl acrylate comonomer units [0027].  Component (A) may further comprise vinyl acetates (vinyl esters of saturated carboxylic acid) comonomers, which comprises 3 to 20 carbons [0030].  Due to an alkyl acrylate monomer present in Jungvist et al.’s component (A), Jungvist et al. does not teach a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers.  Jungvist et al. further does not teach a density of the non-functionalized very-low density polyethylene (VLDPE) (component (D)) is between 0.85 and 0.91.  
However, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition containing a polar ethylene copolymer (Abstract).  Specifically, Keough et al. teaches a copolymer of ethylene and an unsaturated ester comonomer selected from the group consisting of an alkyl acrylate, an alkyl methacrylate, and a vinyl carboxylate/vinyl acetate (vinyl esters of saturated carboxylic acid).  Keough et al. further recognizes that the term “copolymer” is used in their specification as a polymer derived from the polymerization of two or more monomers, and thus, includes, for example, terpolymers and tetramers (Abstract and Col. 2: Line 5 bridging over to Col. 3: Line 14).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute Jungvist et al.’s component (A) for the copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers taught by Keough et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  
Keough et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein the density of the very-low-density polyethylene (VLDPE) is between 0.870 to 0.915 (Abstract and Col. 4: Lines 62-65).  It would have been obvious to one of ordinary skill in the art to have the density of VLDPE to be between 0.87 and 0.91 in order for the composition have a good low temperature performance (Col. 4: Lines 48-61). 

With regards to Claim 2, Jungvist et al. teaches the linear low-density polyethylene (LLDPE) (component (C)) is most preferably in an amount of 2.0 to 7.5% by weight of the composition [0018].  

With regards to Claim 3, Jungvist et al. teaches the non-functionalized very-low-density polyethylene (VLDPE) (component (D)) represent at most 20% by weight of the composition [0039]. 

With regards to Claims 6 and 10, Jungvist et al. teaches the fire-retardant fillers (component (B)) comprise an inorganic filler of aluminum trihydroxide [0036]. 

With regards to Claim 8, Jungvist et al. teaches the fire-retardant fillers (component (B)) represent more than 60% by weight of the composition [0037]. 

With regards to Claim 9, Jungvist et al. teaches a cable or pipe exhibiting at least two layers, at least one layer of which is formed by the thermoplastic composition (Abstract, [0001], and [0008]).

With regards to Claim 13, Jungvist et al. teaches a halogen-free fire retardant thermoplastic composition consisting of 40% to 70% by weight of fire-retardant fillers (component (B)), 10% to 50% by weight of a polar ethylene copolymer (component (A)), a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)), and up to 15% by weight of a linear low-density polyethylene (LLDPE) (component (C)) (Abstract, [0009], [0011], [0018], [0022], [0027], [0028], [0030], [0033], and [0035]-[0040]).
Jungvist et al. teaches a density of the linear low-density polyethylene (component (C)) is not more than 960 kg/m3 (0.96) [0020], and the linear low-density polyethylene (LLDPE) is grafted with maleic anhydride grafts present on its main chain [0021].
Jungvist et al. teaches its composition has an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  
Jungvist et al.’s component (A) is a polar ethylene copolymer comprising ethylene and alkyl acrylate comonomer units [0027].  Component (A) may further comprise vinyl acetates (vinyl esters of saturated carboxylic acid) comonomers, which comprises 3 to 20 carbons [0030].  Due to an alkyl acrylate monomer present in Jungvist et al.’s component (A), Jungvist et al. does not teach a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers.  Jungvist et al. further does not teach a density of the non-functionalized very-low density polyethylene (VLDPE) (component (D)) is between 0.85 and 0.91.  
However, Keough et al. teaches a halogen-free fire-retardant thermoplastic composition containing a polar ethylene copolymer (Abstract).  Specifically, Keough et al. teaches a copolymer of ethylene and an unsaturated ester comonomer selected from the group consisting of an alkyl acrylate, an alkyl methacrylate, and a vinyl carboxylate/vinyl acetate (vinyl esters of saturated carboxylic acid).  Keough et al. further recognizes that the term “copolymer” is used in their specification as a polymer derived from the polymerization of two or more monomers, and thus, includes, for example, terpolymers and tetramers (Abstract and Col. 2: Line 5 bridging over to Col. 3: Line 14).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute Jungvist et al.’s component (A) for the copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers taught by Keough et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  
Keough et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein the density of the very-low-density polyethylene (VLDPE) is between 0.870 to 0.915 (Abstract and Col. 4: Lines 62-65).  It would have been obvious to one of ordinary skill in the art to have the density of VLDPE to be between 0.87 and 0.91 in order for the composition have a good low temperature performance (Col. 4: Lines 48-61). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2275477 (“Jungvist et al.”) in view of US Patent No. 5698323 (“Keough et al.”) as applied to Claim 1 above, and further in view of US Patent No. 6232377 (“Hayashi et al.”).
-AND-
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5698323 (“Keough et al.”) in view of EP 2275477 (“Jungvist et al.”) as applied to Claim 1 above, and further in view of US Patent No. 6232377 (“Hayashi et al.”).

The prior art of record does not teach anti-dripping agents based on a silicone or a fluorinated product. 
However, Hayashi et al. teaches an anti-drip additive comprising silicone (Col. 6: Line 66 bridging over to Col. 7: Line 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Jungvist et al. or Keough et al. use a silicone anti-dripping agent to provide additional flame retardancy. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2275477 (“Jungvist et al.”), in view of US Patent No. 5698323 (“Keough et al.”), and in view of US Pub. No. 20120010346 (“La Rosa et al.”). 
Jungvist et al. teaches a halogen-free fire retardant thermoplastic composition consisting of 40% to 70% by weight of fire-retardant fillers (component (B)), 10% to 50% by weight of a polar ethylene copolymer (component (A)), a single non-functionalized very-low-density polyethylene (VLDPE) present in an amount of up to 25% by weight (component (D)), optionally up to 5% by weight of additives, and up to 15% by weight of a linear low-density polyethylene (LLDPE) (component (C)) (Abstract, [0009], [0011], [0018], [0022], [0027], [0028], [0030], [0033], [0035]-[0040], and [0044]).
Jungvist et al. teaches a density of the linear low-density polyethylene (component (C)) is not more than 960 kg/m3 (0.96) [0020], and the linear low-density polyethylene (LLDPE) is grafted with maleic anhydride grafts present on its main chain [0021].  Jungvist et al. further teaches the additives are chosen from antioxidants, UV stabilizers, antistatic agents, inorganic fillers, coloring pigments, zeolites, and/or anti-dripping agents [0044].
Jungvist et al. teaches its composition has an elongation at break of at least 160%, measured according to the standard ISO R527 [0049].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Breaking stress of a material is the maximum amount of tensile stress that the material can withstand before failure, such as breaking or permanent deformation. Breaking stress may also be known as ultimate tensile stress or breaking strength.  In that regard, Jungvist et al. teaches its tensile stress is at least 11 MPa, measured according to ISO R527 [0048].  Thus, one of ordinary skill in the art would recognize that Jungvist et al.’s composition has a breaking stress of ≥10 MPa.  
Jungvist et al.’s component (A) is a polar ethylene copolymer comprising ethylene and alkyl acrylate comonomer units [0027].  Component (A) may further comprise vinyl acetates (vinyl esters of saturated carboxylic acid) comonomers, which comprises 3 to 20 carbons [0030].  Due to an alkyl acrylate monomer present in Jungvist et al.’s component (A), Jungvist et al. does not teach a copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers.  Jungvist et al. does not teach a density of the non-functionalized very-low density polyethylene (VLDPE) (component (D)) is between 0.85 and 0.91.  While Jungvist et al. teaches uncoated aluminum trihydroxide [0035], Jungvist et al. does not teach the claimed fire-retardant fillers material.
Keough et al. teaches a halogen-free fire-retardant thermoplastic composition containing a polar ethylene copolymer (Abstract).  Specifically, Keough et al. teaches a copolymer of ethylene and an unsaturated ester comonomer selected from the group consisting of an alkyl acrylate, an alkyl methacrylate, and a vinyl carboxylate/vinyl acetate (vinyl esters of saturated carboxylic acid).  Keough et al. further recognizes that the term “copolymer” is used in their specification as a polymer derived from the polymerization of two or more monomers, and thus, includes, for example, terpolymers and tetramers (Abstract and Col. 2: Line 5 bridging over to Col. 3: Line 14).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute Jungvist et al.’s component (A) for the copolymer consisting of ethylene and vinyl esters of saturated carboxylic acid monomers taught by Keough et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  
Keough et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein the density of the very-low-density polyethylene (VLDPE) is between 0.870 to 0.915 (Abstract and Col. 4: Lines 62-65).  It would have been obvious to one of ordinary skill in the art to adjust the density of VLDPE to be between 0.87 and 0.91 in order for the composition have a good low temperature performance (Col. 4: Lines 48-61). 
La Rosa et al. teaches a halogen-free fire-retardant thermoplastic composition, wherein suitable flame retardants are known to a person skilled in the art and are usually available commercially, such as uncoated and coated aluminum trihydroxide that is functionalized with silane [0049].  Additional material(s) includes Applicant’s claimed fire-retardant materials ([0048]-[0050], [0052], [0053], and [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Jungvist et al.’s fire-retardant fillers comprise of the claimed material in order to effectively slow down or stop the spread of fire or flame in an event of a fire/malfunction.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute Jungvist et al.’s fire-retardant fillers for the fire-retardant fillers disclosed by La Rosa et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Please see the abstract of WO 2005092975 disclosing a fire-retardant thermoplastic composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785